171 P.3d 397 (2007)
216 Or. App. 166
STATE of Oregon, Plaintiff-Respondent,
v.
Mejia Andres OTZOY, aka Andres Otzoy Mejia, Defendant-Appellant.
Z553274; A131865.
Court of Appeals of Oregon.
Submitted on Record and Briefs September 7, 2007.
Decided November 7, 2007.
Ingrid Swenson, Executive Director, Peter Gartlan, Chief Defender, and Erica Herb, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Susan G. Howe, Senior Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM and SERCOMBE, Judges.
PER CURIAM.
Defendant appeals a judgment of conviction for failing to perform the duties of a driver, ORS 811.700. He contends that the trial court erred in denying his motion to suppress incriminating statements that were made to officers before he received Miranda warnings. The state concedes that the trial court erred and that the case should be reversed and remanded. After reviewing the record, we agree and accept the state's concession.
Reversed and remanded.